DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-5 are allowable. The reasons for allowance set forth below is identical to the reasons for allowance set forth in the Office Action mailed 11/23/2021. The claims are allowable over the “closest” prior art Beall et al. (US 2006/0251909) (Beall), Tokumaru (US 2007/0039298) and Abe (JPS 55-94976).
The examiner provided a machine translation of JPS 55-9976 with the Office Action mailed 11/23/2021. The citation of prior art refers to the provided machine translation.
Beall teaches a honeycomb structure composed of a body having an inlet end, an outlet end, a plurality of channels extending in parallel and extending between the inlet end and the outlet end and an alternating pattern of plugs is arranged on inlet end and outlet end so that exhaust flows through the porous walls of the channels ([0012]); the structure is formed of a porous ceramic material ([0013]).
Beall further teaches a low coefficient of thermal expansion geopolymer composite material used to form the honeycomb monoliths and plugging cement ([0001];[0008]). The geopolymer composite material includes cordierite/silica mixture ([0009]). The average linear coefficient of thermal expansion over the temperature range of 25-800°C does not exceed  18x10-7/°C (claim 7). Beall further teaches the geopolymer composite material is used as a plugging cement, wherein the composition includes 80 wt. % vitreous silica (i.e., amorphous silica) and 10 wt. % cordierite ([0008];[0028]).

Tokumaru teaches a ceramic honeycomb filter including a plugging material ([0001]). The plugging material contains ceramic particles and colloidal oxide, the colloidal oxide is converted to an amorphous oxide matrix by low-temperature heating, thereby providing a ceramic honeycomb filter with small difference in a thermal expansion coefficient between the sintered ceramic honeycomb body and the plugs, and with small residual stress because of the low-temperature bonding of the plugs ([0014]). The ceramic particles are of the same material as the sintered ceramic honeycomb body ([0028]). Tokumaru further teaches the colloidal oxide is 1-50 parts by mass per 100 parts by mass of the ceramic particles on a solid basis ([0030]).
However, Tokumaru does not teach or suggest said cell walls having a thermal expansion coefficient Tw of 10x10-7/°C or less in the flow path direction between 40°C and 800°C; said ceramic particles comprising at least 42-90% by mass of amorphous silica particles and 10-58% by mass of cordierite particles, based on a total mass of said ceramic particles; and said amorphous silica comprises 4-30% by mass of first silica particles having a medium particle diameter of 10-40 µm and 70-96% by mass of second silica particles having a medium particle diameter of 70-200 µm, based on a total mass of said amorphous silica particles.
Abe teaches an adhesive used to adhere adhesive monolithic structures, the adhesive consists essentially of components (A) in 100pts.wt., (B) in 0.1-50pts.wt., added with (C) in 0.01-15pts.wt., wherein (A) is colloidal silica solution, (B) is superfine particle silica, and (C) is 
However, Abe does not teach or suggest said cell walls having a thermal expansion coefficient Tw 10x10-7/°C or less in the flow path direction between 40°C and 800°C; said ceramic particles comprising at least 42-90% by mass of amorphous silica particles and 10-58% by mass of cordierite particles, based on a total mass of said ceramic particles; and said amorphous silica comprises 4-30% by mass of first silica particles having a medium particle diameter of 10-40 µm and 70-96% by mass of second silica particles having a medium particle diameter of 70-200 µm, based on a total mass of said amorphous silica particles.
Thus, it is clear that Beall, Tokumaru and Abe either alone or in combination do not teach or suggest the present invention.
Further, Applicant’s amendments overcome the Claim Objections and 35 U.S.C. 112(b) rejections of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784